DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abramovich et al. (US 2009/0195226) in view of applicant’s admitted prior art (see paragraph 18), as well as the non-patent literature submitted with the information disclosure statement submitted 23 April 2019 (TenCate Mirafi Geosynthetics, “Pavement Solutions”)
With respect to claim 1, Abramovich et al. discloses an energy generation system (Figs 5-6 and 9) that forms a part of a road surface (items 505, 605), the system comprising: at least one layer of interlayer material (item 940), a plurality of piezoelectric elements (item 750; plurality of elements shown in figures 5-6); at least one transmission line (item 760), coupled to the plurality of piezoelectric elements (Figs 5-6 and 9), for transmitting power generated by the plurality of piezoelectric elements to an output (Paragraphs 106-108).

However, as discussed at paragraph 18 of the specification, and by the non-patent literature submitted as prior art in the information disclosure statement of 12 July 2013, geosynthetic materials are well-known for their use in the application of paving materials. 
Therefore, before the effective filing, it would have been obvious to one of ordinary skill in the art to combine these materials with the arrangement of Abramovich et al. as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416). 
The non-patent literature also discloses that the system overlays an unexcavated existing old road surface, wherein a new road surface is applied over the system, such that the system is located between the unexcavated old road surface and the new road surface (illustration of page 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the pavement overlay arrangement of TenCate Mirafi Geosynthetics with the arrangement of Abramovich et al. for the benefit of providing reduced costs over time (e.g., pages 3-4 of TenCate Mirafi Geosynthetics).
With respect to claim 2, the combination of Abramovich et al. and applicant’s admitted prior art discloses the energy generation system of claim 1. Abramovich et al. 
With respect to claim 3, the combination of Abramovich et al. and applicant’s admitted prior art discloses the energy generation system of claim 1. Abramovich et al. discloses that the plurality of piezoelectric elements are arranged in a grid pattern (Figs 5-6).
With respect to claim 4, the combination of Abramovich et al. and applicant’s admitted prior art discloses the energy generation system of claim 1. The non-patent literature discloses that the unexcavated existing old road surface comprises an unexcavated road surface that is scarified (pages 3 and 5, include case study on Pennsylvania Avenue in Washington DC, which included milling of the existing pavement prior to installing the interlayer and pavement overlay).
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837